DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 8, 9, 10, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumada et al (JP 2007-202286) in view of Gorden (US 4,152,636).
Kumada et al discloses, regading,
Claims 1, 10, 9, a brushless synchronous machine/method/computer program comprising computer code which when executed by processing circuitry of a control system for a brushless synchronous machine causes the controls system to perform the steps of a method/comprising: a stator , a rotor comprising (Fig. 3, element 2): a field winding 3, an exciter armatureSerial No. Pending Preliminary Amendment Page 5 a rectifier 5 comprising thyristors ,a field discharge resistor 4 connected in series with the field winding 3, and a bypass switch 6 connected in parallel with the field discharge resistor (see Fig. 3), and controlling the bypass switch to obtain the open state from the closed thereby discharge a field winding current through the field discharge resistor (see abstract).

However, Kumada et al does not disclose the elements below.  On the other hand, Gorden discloses a rectifier having input terminal
The method is disclosed mutatis mutandis.


Kumada et al further discloses, regarding,
Claim 8, the rectifier is a thyristor bridge rectifier (see Fig. 3).
Claim 13, the synchronous machine is a generator 2.

Gorden further discloses, regading,
Claim 4, determining whether a fault condition is present in the brushless synchronous machine , and in case the presence of a fault condition is determined, performing steps a) and b) (column 6, lines 8 – 14).
Claim 5, the fault condition is a stator short circuit fault (column 6, lines 8 – 14).
Claims 6, 15, controlling the bypass switch to maintain the closed state, to bypass the field discharge resistor , and controlling the thyristors to fire only during a positive half-cycle of the armature voltage waveforms as long as no fault condition is present in the brushless synchronous machine (column 5, lines 7 – 18).
Claim 11, a gate control unit 55, wherein the control system is configured to control the gate control unit to thereby control the firing of the thyristors (see Fig. 1).
Claim 3, the prior art discloses the claimed invention except for the thyristors being fired with a firing angle a in the range 900<a<270.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges for improving the efficiency involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious before the effective filing date of the claimed invention to design the machine/method/program as disclosed by Kumada et al and to modify the invention per the limitations disclosed by Gorden for the purpose of improving the operation of a rectifier and exciter.

Claims 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumada et al and Gorden as applied to claim 1 above, and further in view of Hucker et al (US 4,156,172).
The combined machine/method discloses all of the elements above.  However, the combined machine/method does not disclose the elements below.
On the other hand, Hucker et al discloses, regarding,
Claim 2, performing certain step b) simultaneously with step a) (since it is well-known to control a switch 36 and also control the firing of thryristors of a rectifier at the same time (see Fig. 3; column 4, line 64 – column 5, line 1).
Claim 14, the prior art discloses the claimed invention except for the thyristors being fired with a firing angle a in the range 900<a<270.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges for improving the efficiency involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious before the effective filing date of the claimed invention to design the combined machine/method/program as disclosed above and to modify the invention per the limitations disclosed by Hucker et al for the purpose of reducing generator voltage transients.
Claims 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumada et al and Gorden as applied to claim 10 above, and further in view of Frampton et al (US 2016/0149527).
The combined machine/method discloses all of the elements above.  However, the combined machine/method does not disclose the elements below.
On the other hand, Frampton et al discloses, regarding,
Claim 12, 16, the exciter stator is a permanent magnet stator (see Fig. 17).
It would have been obvious before the effective filing date of the claimed invention to design the combined machine/method/program as disclosed above and to modify the invention per the limitations disclosed by Frampton et al for the purpose of reducing the cost of power systems.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumeda et al and Gorden as applied to claim 1 above, and further in view of Illiano (US 2013/0193903).
The combined machine/method discloses all of the elements above.  However, the combined machine/method does not disclose the elements below.
On the other hand, Illiano discloses, regarding,
Claim 7, a bypass switch is an IGBT (see Fig. 10; paragraph 0045).
It would have been obvious before the effective filing date of the claimed invention to design the combined machine/method/program as disclosed above and to modify the invention per the limitations disclosed by Illiano for the purpose of providing a cost effective switching arrangement for excitation circuits.



Response to Arguments
Applicant's arguments filed 04/12/22 have been fully considered but they are not persuasive.
First of all, Kumada et al discloses a rectifier having input terminals connected to an exciter armature and output terminals connected to a field winding (see Figs. 3, 4).  The Office Action did not concede that such limitations were not taught by Kumada et al as alleged in the remarks.
Regarding the remarks that the Office Action allegedly lacks providing technical explanation of combining the Kumada et al with Gorden, the Office Action provide enough technical explanation for someone having ordinary skill in the art to understand the technical backgrounds and teaching of both references and how the Gorden references improves the system (see Gordon, column 2, lines 29 – 32).
Regarding the remark that the combination of Kumada et al in view of Gorden is improper, the main reference Kumada et al teaches a de-excitation synchronous machine/method and Gorden also teaches a de-excitation brushless synchronous machine/method.  Both references are in the same field of endeavor.
Also, Kumada et al discloses, as depicted below from the translated document (see below), that due to the switching operation of switches 6-1, 6-2, 6-3, it is possible to control (implicit teaching), at times, the firing of some of the thyristors, and not to all of the thyristors, by cutting off the excitation current to some of the thyristors/system.

    PNG
    media_image1.png
    176
    898
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    121
    892
    media_image2.png
    Greyscale

Moreover, Gorden teaches that it is well known to control the firing of all of the thyristors (column 3, lines 1 – 7; column 5, lines 9 – 14) and Kumada et al also teaches such feature (see above).   Gorden further discloses explicitly that the firing of the thyristors can be selective (see abstract).
Thus, Kumada et al and Gorden teach that it is known to fire all of the thyristors at the same time and both Kumada et al and Gorden teach that the thyristors can be fired selectively, too.  For such reasons, anyone with ordinary skill in the art would have been motivated to combine both references since both references are very related with very similar teachings in the same field of endeavor.
It would have been obvious and easy to recognized by any engineer having ordinary skill in the art to notice how the teachings of Gorden would have improved the system as disclosed by Kumada et al.
It is also mention that the claim language is not specific enough to differentiate from the prior art.  The claim language is too broad, thus the Prior Art reads on the claims as disclosed.

In response to applicant's argument that Gorden is nonanalogous art (teaches away), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both, Kumada et al and Gorden teach controlling the thyristors at the same time and both, Kumada et al and Gorden also teach controlling the thyristors selectively.   Thus, Gorden does not teach away from the concept of the invention or from the teachings of Kumada et al.   It would have been obvious and easy to recognized by any engineer having ordinary skill in the art to notice how the teachings of Gorden would have improved the system as disclosed by Kumada et al.



In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that Gorden improperly modify Kumada et al machine, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kumada et al and Gorden are related to excitation exciters.  Both references are in the same field of endeavor.  Any engineer with ordinary skill in the art would have recognized the teachings and advantages taught by both prior arts.  It would have been obvious and easy to recognized by any engineer having ordinary skill in the art to notice how the teachings of Gorden would have improved the system disclosed by Kumada et al.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a means to quickly discharge the field of an electrically excited machine, enabling a fast rotor flux reduction, sizing of the discharge resistor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

May 27, 2022